Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 1 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5279TO PROTECTIVE ORDER




                                                                     P002477
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 2 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5280TO PROTECTIVE ORDER




                                                                     P002478
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 3 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5281TO PROTECTIVE ORDER




                                                                     P002479
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 4 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5282TO PROTECTIVE ORDER




                                                                     P002480
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 5 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5283TO PROTECTIVE ORDER




                                                                     P002481
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 6 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5284TO PROTECTIVE ORDER




                                                                     P002482
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 7 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5285TO PROTECTIVE ORDER




                                                                     P002483
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 8 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5286TO PROTECTIVE ORDER




                                                                     P002484
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 9 of 61 Page ID
                 CONFIDENTIAL - PURSUANT
                                     #5287TO PROTECTIVE ORDER




                                                                     P002485
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 10 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5288TO PROTECTIVE ORDER




                                                                     P002486
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 11 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5289TO PROTECTIVE ORDER




                                                                     P002487
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 12 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5290TO PROTECTIVE ORDER




                                                                     P002488
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 13 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5291TO PROTECTIVE ORDER




                                                                     P002489
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 14 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5292TO PROTECTIVE ORDER




                                                                     P002490
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 15 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5293TO PROTECTIVE ORDER




                                                                     P002491
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 16 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5294TO PROTECTIVE ORDER




                                                                     P002492
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 17 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5295TO PROTECTIVE ORDER




                                                                     P002493
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 18 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5296TO PROTECTIVE ORDER




                                                                     P002494
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 19 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5297TO PROTECTIVE ORDER




                                                                     P002495
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 20 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5298TO PROTECTIVE ORDER




                                                                     P002496
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 21 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5299TO PROTECTIVE ORDER




                                                                     P002497
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 22 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5300TO PROTECTIVE ORDER




                                                                     P002498
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 23 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5301TO PROTECTIVE ORDER




                                                                     P002499
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 24 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5302TO PROTECTIVE ORDER




                                                                     P002500
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 25 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5303TO PROTECTIVE ORDER




                                                                     P002501
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 26 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5304TO PROTECTIVE ORDER




                                                                     P002502
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 27 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5305TO PROTECTIVE ORDER




                                                                     P002503
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 28 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5306TO PROTECTIVE ORDER




                                                                     P002504
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 29 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5307TO PROTECTIVE ORDER




                                                                     P002505
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 30 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5308TO PROTECTIVE ORDER




                                                                     P002506
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 31 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5309TO PROTECTIVE ORDER




                                                                     P002507
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 32 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5310TO PROTECTIVE ORDER




                                                                     P002508
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 33 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5311TO PROTECTIVE ORDER




                                                                     P002509
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 34 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5312TO PROTECTIVE ORDER




                                                                     P002510
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 35 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5313TO PROTECTIVE ORDER




                                                                     P002511
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 36 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5314TO PROTECTIVE ORDER




                                                                     P002512
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 37 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5315TO PROTECTIVE ORDER




                                                                     P002513
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 38 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5316TO PROTECTIVE ORDER




                                                                     P002514
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 39 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5317TO PROTECTIVE ORDER




                                                                     P002515
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 40 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5318TO PROTECTIVE ORDER




                                                                     P002516
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 41 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5319TO PROTECTIVE ORDER




                                                                     P002517
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 42 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5320TO PROTECTIVE ORDER




                                                                     P002518
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 43 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5321TO PROTECTIVE ORDER




                                                                     P002519
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 44 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5322TO PROTECTIVE ORDER




                                                                     P002520
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 45 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5323TO PROTECTIVE ORDER




                                                                     P002521
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 46 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5324TO PROTECTIVE ORDER




                                                                     P002522
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 47 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5325TO PROTECTIVE ORDER




                                                                     P002523
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 48 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5326TO PROTECTIVE ORDER




                                                                     P002524
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 49 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5327TO PROTECTIVE ORDER




                                                                     P002525
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 50 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5328TO PROTECTIVE ORDER




                                                                     P002526
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 51 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5329TO PROTECTIVE ORDER




                                                                     P002527
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 52 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5330TO PROTECTIVE ORDER




                                                                     P002528
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 53 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5331TO PROTECTIVE ORDER




                                                                     P002529
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 54 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5332TO PROTECTIVE ORDER




                                                                     P002530
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 55 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5333TO PROTECTIVE ORDER




                                                                     P002531
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 56 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5334TO PROTECTIVE ORDER




                                                                     P002532
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 57 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5335TO PROTECTIVE ORDER




                                                                     P002533
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 58 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5336TO PROTECTIVE ORDER




                                                                     P002534
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 59 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5337TO PROTECTIVE ORDER




                                                                     P002535
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 60 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5338TO PROTECTIVE ORDER




                                                                     P002536
Case 3:16-cv-00544-MJR-MAB Document 189-1 Filed 01/18/19 Page 61 of 61 Page ID
                  CONFIDENTIAL - PURSUANT
                                      #5339TO PROTECTIVE ORDER




                                                                     P002537
